United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-30805
                         Conference Calendar



VERNON J. TATUM, JR.,

                                     Plaintiff-Appellant,

versus

DALE N. ATKINS, Clerk of Civil District Court for the Parish of
Orleans, State of Louisiana; UNIDENTIFIED PARTIES,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 02-CV-2401-S
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Vernon J. Tatum, Jr. (“Tatum”), appeals the district court’s

grant of summary judgment to Dale N. Atkins (“Atkins”), the Clerk

of the Civil District Court for Orleans Parish, Louisiana, in his

civil action.   Tatum argues that he was not properly served with

Atkins’ motion for summary judgment and the notice of a hearing

on that motion because the motion and notice were “other process”




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-30805
                                   -2-

that had to be served on him personally pursuant to FED. R. CIV.

P. 4.1(a).

     The relevant definition of “process” is “[a] summons or

writ, esp. to appear or respond in court.”      Black’s Law

Dictionary, 1222 (7th ed. 1999).     The motion and notice in this

case were not process.     See id.   Rather, the motion and notice

were a “written motion” and a “written notice” that were allowed

to be served upon Tatum by mailing a copy to his last known

address.     See FED. R. CIV. P. 5(a) & (b)(2)(B).   This appeal is

frivolous and we dismiss it as such.      See Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.      Tatum is

WARNED that sanctions may be imposed if he files frivolous

appeals in the future.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.